Exhibit 10
(CONOCOPHILLIPS) [h80298h8029801.gif]
October 2, 2010
Mr. Al Hirshberg
Dear Al,
I am pleased to inform you of the terms of your employment offer that was
approved by the Human Resources and Compensation Committee of the Board of
Directors on October 2, 2010. Your appointment as an officer of ConocoPhillips
will require approval of the Board itself and is on the agenda for the Board’s
regularly-scheduled meeting in October. The details of the offer are as follows:

     
Job Title:
  Senior Vice President
Salary:
  $60,416/month
Location:
  Houston
Desired Reporting Date:
  October 6, 2010

Salary and Incentive Award
Subsequent changes to your salary will be based on your performance and our
compensation policy.
In addition to your base salary, you will be eligible to participate in the
Variable Compensation Incentive Program (VCIP). This is an annual program, which
if approved, could result in you receiving an award. The Human Resources and
Compensation Committee generally approves the awards after the completion of the
plan year. Individual awards are based upon company, unit, and/or individual
performance. The awards can range from 0% to 250% of the target. Your target
award will be 89% of your eligible earnings paid during the year. For 2010, any
approved award will be based on your earnings for the number of months you
participate in the program.
Executive Programs
In addition to your base salary and VCIP, you will be eligible to participate in
the following executive level compensation programs:
Stock Option Program: This is an annual program, which if approved, could result
in you receiving an award. The Human Resources and Compensation Committee
generally approves the awards annually in February. Your target award base is
165% of your year-end base salary.
Performance Shares: This is a program where target awards are contingent shares
of ConocoPhillips stock that are earned based on the Company’s performance over
a three-year period, and approved awards will be paid out in restricted stock
units, also known as performance share units. Awards may be adjusted further at
the end of each period based on individual performance. Your target award for
the next performance period, subject to program rules, will be 165% of your
year-end base salary. You will receive pro-rata targets for Performance Periods
VII and VIII, which run from 2009 – 2011 and 2010 – 2012, respectively.

 



--------------------------------------------------------------------------------



 



Exhibit 10
Executive Severance Plan and Key Employee Change in Control Severance Plan:
These plans provide severance benefits in the event of a company-initiated
termination. In addition to cash payments and benefits continuation, eligible
executives get favored “layoff” treatment with regard to outstanding equity
awards. A copy of the plans is attached.
Furthermore, you will be considered to have been terminated by the Company in
the event the Company terminates your employment either without “cause” or if
your employment is terminated by mutual agreement or if you initiate the
termination of your employment (but only if given “good reason” to do so), prior
to your attaining age 55, using for the terms in quotations the definitions in
the Terms and Conditions of the Make Up Grant Award of Restricted Stock Units in
the attachment to this letter and subject to the other terms of the
ConocoPhillips Executive Severance Plan. Any severance benefits to which you may
become entitled prior to your attainment of age 55 will not be less than the
severance benefits provided under this letter, the Executive Severance Plan, and
the Key Employee Change in Control Severance Plan as those plans are in effect
at the date hereof.
Employee Benefits
You will be eligible to participate in the various ConocoPhillips employee
benefit plans. A summary printout of the benefits package is enclosed for your
review. In addition to eligibility in the employee benefits plans, I confirm the
following additional benefits:
Executive Life Insurance: The company provides at no cost to you group term life
insurance coverage equal to one times annual salary as basic life insurance
protection. Also as an executive, we will provide you at no cost to you an
additional one times your annual salary in further coverage. Under the company’s
life insurance arrangements, you may also purchase up to an additional eight
times your annual salary.
Vacation: With regard to vacation benefit, we confirm we will recognize your
prior employer’s service and you will be eligible for five (5) weeks (25 days)
of vacation. Upon completion of 30 years total service you will be eligible for
six (6) weeks (30 days) of vacation.
KESRP Participation
You will immediately become a fully vested participant in the ConocoPhillips Key
Employee Supplemental Retirement Plan. The purpose of this plan is to provide a
restoration of benefits that cannot be provided through our qualified defined
benefit pension plan due to limitations imposed by the Internal Revenue Code on
qualified plans and provide you with a minimum defined benefit expressed as a
single life annuity (beginning as early as age 60 without reduction) with annual
payments equal to 1.6% times years of credited service times final average
earnings (including awards under the Variable Cash Incentive Program), paid in
accordance with your elections and the terms and conditions of the applicable
plans, this benefit to be offset by the benefits to which you are entitled under
the ConocoPhillips Retirement Plan Title II (Cash Balance Account) and the
benefits to which you are entitled under the defined benefit plans of your
current employer. In order to make up for benefits that you might lose in
leaving your existing final average earnings arrangement under the defined
benefit plans of your current employer, we will amend KESRP to provide that your
benefit under KESRP will be determined by crediting you with service with both
your current employer and with ConocoPhillips as if you had been a
ConocoPhillips employee of Phillips heritage. For avoidance of any doubt, during
any period of time that you have not received both your base salary and VCIP
compensation in each of three calendar years, the calculation of

 



--------------------------------------------------------------------------------



 



Exhibit 10
your KESRP benefit will not be adversely affected because of either the timing
of the payment of VCIP nor the fact that you have not received compensation from
the Company for an entire three calendar year period. For your review, we have
attached the proposed amendment to KESRP and a copy of KESRP as currently
effective.
Make Up Grants
We recognize that you will be forfeiting certain items of compensation and
benefits in order to become an employee of ConocoPhillips. Consequentially, we
will also provide the following:
Cash: Upon completion of your first day at ConocoPhillips, you will receive a
payment of $3,000,000, which will be treated as a bonus under our compensation
systems, although it will not be included in pensionable earnings.
Restricted Stock Units Award: You will receive an award of restricted stock
units, rather than a higher cash inducement bonus than described above. The
number of units will be determined by dividing $2,900,000 by the Fair Market
Value of ConocoPhillips stock on the date of your employment. The restrictions
on these units would lapse and the units vest at the end of three years of
employment with ConocoPhillips. These units will be settled on the vesting date.
Settlement and distribution of the units can be further delayed if that is
desired for tax planning purposes. The terms and conditions of the restricted
stock units would be substantially as set forth in the attachment to this
letter.
KEDCP Account Value: An account for you will be created under the ConocoPhillips
Key Employee Deferred Compensation Plan with an initial value of $6,357,436.
This account would vest 47% on the first anniversary of your employment, another
47% on the second anniversary of your employment, and the remainder on the third
anniversary of your employment. The stated percentage of the account value will
be paid on the vesting date. Separately you will receive information on this
plan and elections you will need to make investment and distribution options
under the plan. In order to accomplish the creation of your account, we must
amend KEDCP to provide for this possibility. For your review, we have attached
the proposed amendment to KEDCP and a copy of KEDCP as currently effective.
With regard to the items described in these paragraphs concerning Make Up
Grants, in the event of a termination initiated by the company, other than for
cause, or a termination by mutual agreement or in the event of a termination
initiated by you (but only if you have good reason), you will be deemed to be
fully vested in and retain all rights in the items described. Furthermore,
please note that the conditions of cause and good reason are set out in the Make
Up Grant Award Terms and Conditions, and except as described in this letter, the
various terms, conditions, and provisions in the award and plan documents remain
applicable.
Relocation
You will have the option to relocate, and you will be reimbursed in the manner
described under the ConocoPhillips Domestic Relocation Policy. After reviewing
the enclosed Relocation Policy and once you have accepted our offer, please
contact the ConocoPhillips Relocation Center to begin your relocation process.
Also, please note that the ConocoPhillips Relocation Center must be contacted
prior to initiating any action in regard to Home Sale and House Hunting/Home
Purchase and Structural/Mechanical Inspections.

 



--------------------------------------------------------------------------------



 



Exhibit 10
Requirements for Employment
Our offer is contingent upon your successful completion of certain Pre-Placement
Requirements, Export Control Compliance, and Employment Eligibility
Verification. Failure to successfully complete or meet these requirements in the
necessary timeframes may prevent you from being placed in or continuing to
remain in your position.
Pre-Placement Requirements: After you have accepted our offer, you will receive
several emails addressing each specific pre-placement requirement, including the
Pre-Placement Medical Questionnaire, Export Compliance Pre-Verification Form,
Background Check, and Standard Drug Test for prohibited substances. As mentioned
above, this offer is contingent upon your successful completion of the
pre-placement requirements. Please notify me if you have not received the
above-mentioned emails within three days of offer acceptance.
Export Control Compliance: Upon reporting to work, you will be requested to
present citizenship verification documents to confirm export control compliance.
The documents must be original documents or certified copies specifying all
valid citizenships. Should an export license be required, your employment will
be conditioned upon issuance of such license. Please refer to the enclosed
Export Control Compliance FAQ’s to answer any questions you may have about this
requirement.
Employment Eligibility Verification: Under the provisions of the Immigration
Reform and Control Act of 1986, your employer is required to have verification
indicating you are authorized to work in the United States. You will be required
to provide employment eligibility verification documents within three working
days after the start of employment. More information about Employment
Eligibility Verification is enclosed.
Please send to me current statements and such other documents that are available
to you to show the existing awards and payments that you will be foregoing from
your current employer upon leaving that employment.
If you have any further questions about the contents of this offer, please
contact me. I’m looking forward to working with you.
Sincerely,

     
/s/ Carin Knickel
 
Carin Knickel
   

Enclosures
Please sign below acknowledging your acceptance of the terms of employment with
ConocoPhillips.

     
/s/ Alan J. Hirshberg
   
 
Alan J. Hirshberg
   

October 6, 2010

 